t c memo united_states tax_court andrea j vuxta petitioner v commissioner of internal revenue respondent docket no filed date albert n peterlin for petitioner richard a stone for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to unpaid tax_liabilities on certain joint returns filed with james s vuxta after concessions the issue for decision is whether respondent abused his discretion in denying petitioner’s request for relief under sec_6015 for taxable years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact this case was submitted fully stipulated pursuant to rule a all stipulated facts are found accordingly the attached exhibits are incorporated by reference petitioner petitioner contends that for the taxable years through the unpaid tax_liabilities total dollar_figure including interest and penalties respondent contends that for the same taxable years the unpaid tax_liabilities total dollar_figure which amount does not include interest penalties and payments after date petitioner requested relief from joint_and_several_liability for the taxable years through after respondent denied her request petitioner commenced an action for determination of relief only with respect to taxable years and and only under sec_6015 consequently we conclude that petitioner has abandoned any contention with respect to the other taxable years and to relief under sec_6015 and c see 114_tc_276 n respondent concedes that the issue of relief with respect to the unpaid tax_liability for is moot because the period of limitations on collection has expired under sec_6502 and was not tolled during the pendency of the bankruptcy proceeding described infra resided in middletown pennsylvania when she filed the petition herein during the years in issue petitioner was married to james s vuxta mr vuxta was a self-employed carpenter who operated his business as a sole_proprietorship petitioner was not involved in such business mr vuxta was the primary wage earner of their household petitioner and mr vuxta filed joint federal_income_tax returns for taxable years through the tax returns were prepared by mr vuxta petitioner did not review the tax returns before signing them relying upon mr vuxta’s preparation of such returns the tax_return was filed on date the tax_return was filed on date the tax_return was filed on date and the tax_return was filed on date the liabilities relevant to these tax returns remain unpaid the unpaid liabilities are solely and fully allocable to mr vuxta as indicated on the tax returns petitioner was a waitress she is a high school graduate on date petitioner and mr vuxta filed a bankruptcy petition in the united_states bankruptcy court for the middle district of pennsylvania the date of bankruptcy discharge is date mr vuxta died on date after his death petitioner received the proceeds of mr vuxta’ sec_401 plan on date respondent received petitioner’s form_8857 request for innocent spouse relief for taxable years through on date respondent received from petitioner a completed questionnaire for requesting spouse which contained the following question and petitioner’s answer after the return s was filed what efforts were made by you and your ex spouse to pay the tax upon information and belief my husband entered into payment plans respondent issued petitioner a final notice_of_determination notice dated date respondent determined that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 c or f for taxable years through and the notice provided we did not grant relief because you did not establish a reasonable belief that tax would be paid at the time you signed the tax returns opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse generally is fully responsible for the accuracy of the return and jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 under sec_6015 a requesting spouse may seek relief from liability under sec_6015 or if eligible may allocate liability according to the provisions under sec_6015 if relief is not available under either sec_6015 or c then an individual may seek equitable relief under sec_6015 sec_6015 permits relief from joint_and_several_liability where it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either petitioner contends that she is entitled to equitable relief under sec_6015 for taxable years through and that respondent erred in denying her request for such relief we have jurisdiction to review a denial of a request for equitable relief under sec_6015 114_tc_324 our review is not limited to respondent’s administrative record 122_tc_32 as indicated earlier respondent conceded that the issue of relief with respect to is moot except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 to prevail petitioner must show that respondent’s denial of equitable relief from joint_and_several_liability under sec_6015 was an abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law jonson v commissioner supra 112_tc_19 as directed by sec_6015 the commissioner has prescribed procedures in determining whether a spouse qualifies for relief under that subsection the applicable_provision is found in revproc_2000_15 2000_1_cb_447 we have upheld the procedures in reviewing a determination 120_tc_137 revproc_2000_15 sec_4 c b pincite provides seven threshold conditions that must be satisfied before the this revenue_procedure was superseded by revproc_2003_ which is effective either for requests for relief filed on or after date or for requests for relief pending on date for which no preliminary determination_letter has been issued as of date revproc_2003_61 sec 2003_32_irb_296 commissioner will consider a request for equitable relief under sec_6015 respondent concedes that these seven threshold conditions are satisfied in the present case revproc_2000_15 sec_4 provides circumstances under which equitable relief under sec_6015 will ordinarily be granted this section of the revenue_procedure only applies to cases where a liability reported on a joint_return is unpaid and where all three elements of revproc_2000_15 sec_4 need to be satisfied it appears from the record that at least one of these three elements is not satisfied specifically petitioner has not shown that she will suffer economic hardship if relief is not granted her debts were discharged in bankruptcy on date and petitioner received the proceeds of mr vuxta’ sec_401 plan after his death on date we therefore next consider the positive and negative factors set forth in revproc_2000_15 sec_4 in determining whether to grant relief section dollar_figure of this revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive we first review each of the following six factors weighing against relief as listed under sec_4 c b pincite of the revenue_procedure a attributable to nonrequesting spouse the unpaid liabilities are solely and fully allocable to mr vuxta this factor is squarely in favor of petitioner b knowledge or reason to know if a requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief revproc_2000_15 b with respect to the unpaid liabilities for the and taxable years petitioner knew or had reason to know that such liabilities would be unpaid at the time the respective returns were signed the bankruptcy case was still pending when petitioner and mr vuxta filed their joint federal_income_tax return for the taxable_year on date the filing of the return for the taxable_year on date preceded the filing of their bankruptcy petition on date only by a little over months petitioner indicated that she believed her husband had entered into payment plans for the unpaid tax_liabilities although it is unclear as to which taxable years the situation however is different with respect to the unpaid liability for the taxable_year more than months passed before the bankruptcy petition was filed the return was prepared by mr vuxta petitioner was not the primary wage earner and was not involved in mr vuxta’s business it does not appear from the record that petitioner knew or had reason to know that such liability would be unpaid at the time the return was filed on date c significant benefit the record is not clear as to whether petitioner has significantly benefited beyond normal support from the unpaid tax_liabilities d lack of economic hardship as we indicated earlier petitioner has not shown that she will suffer economic hardship if relief is not granted her debts were discharged in bankruptcy on date and petitioner received the proceeds of mr vuxta’ sec_401 plan after his death on date e noncompliance with federal_income_tax laws the record is devoid of any information regarding whether petitioner has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax years to which the request for relief relates f requesting spouse’s legal_obligation the record is also devoid of any information regarding whether petitioner has a legal_obligation pursuant to a divorce decree or agreement to pay the liability counterbalancing the factors weighing against relief are the factors weighing in favor of relief we next review each of the following six factors as listed under revproc_2000_1 sec_4 to evaluate whether they serve as a makeweight for equitable relief under sec_6015 a marital status petitioner is separated or divorced from mr vuxta he died on date a year before petitioner made her request for relief from joint_and_several_liability this factor is squarely in favor of petitioner b economic hardship as we indicated earlier petitioner has not shown that she will suffer economic hardship if relief is not granted c abuse there is nothing in the record indicating that petitioner was subject_to abuse d no knowledge or reason to know as we indicated earlier petitioner knew or had reason to know that the reported liabilities for and would be unpaid at the time the corresponding returns were signed however it does not appear from the record that petitioner knew or had reason to know that the reported liability for would be unpaid at the time the return was signed e nonrequesting spouse’s legal_obligation as we indicated earlier the record is devoid of any information regarding whether petitioner has a legal_obligation pursuant to a divorce decree or agreement to pay the liability f attributable to requesting spouse as we indicated earlier the unpaid liabilities are solely and fully allocable to mr vuxta and this factor is squarely in favor of petitioner upon consideration of the entire record especially in light of the factors in revproc_2000_15 sec_4 we cannot conclude that there was an abuse_of_discretion in denying petitioner relief under sec_6015 for the and taxable years however we conclude that there was an abuse_of_discretion in denying such relief for the taxable_year and hold that petitioner should be relieved from liability for such taxable_year under sec_6015 an appropriate order and decision will be entered
